Case 2:19-cv-16367-ES-SCM Document 1 Filed 08/05/19 Page 1 of 29 PageID: 1



                                 UNITED STATES DISTRICT COURT
                                          NEW JERSEY

    PATRICK JEAN-LOUIS and                         :
    VICAME LAFONTANT,                              : Civil Action No.
                       Plaintiffs,                 :
          vs.                                      :
                                                   :
                                                   :
    ROUTE 22 AUTO SALES INC.;                      : JURY TRIAL DEMANDED
    CAPITAL ONE NATIONAL                           :
    ASSOC.;                                        :
    SANTANDER CONSUMER USA, INC.,                  :
                     Defendants.                   :

                                    COMPLAINT – CLASS ACTION

    I.     Jurisdiction and Venue

           1.        Jurisdiction arises under 15 U.S.C. §1640(e), 1691e(e) for claims under the Equal

    Credit Opportunity Act, 28 U.S.C. §§ 1331, 1337(a), together with the pendent jurisdiction of the

    court. Supplemental jurisdiction over Plaintiffs’ state law claims is granted by 28 U.S.C. §

    1367(a). Declaratory relief is available pursuant to 28 U.S.C. §§ 2201 and 2202.

           2.        Venue lies in this judicial district in that the events which gave rise to this claim

    occurred here and the property which is the subject of the action is situated within this district.

    II.    Parties

           3.        Plaintiffs, PATRICK JEAN-LOUIS and VICAME LAFONTANT, are adult

    individuals, married and residing at 451 Cherry St., Apt. E5, Elizabeth NJ 07208.

           3.        Defendant ROUTE 22 AUTO SALES INC. (“ROUTE 22”), is a corporation

    licensed to do business in the State of New Jersey and having a principal place of business

    located at 109 Route 22 Toyota, Elizabeth NJ 07205.

           4.        Defendant, CAPITAL ONE NATIONAL ASSOCIATION (hereinafter

    “CAPITAL ONE”) is a corporation licensed to do business in the State of New Jersey, regularly
Case 2:19-cv-16367-ES-SCM Document 1 Filed 08/05/19 Page 2 of 29 PageID: 2




    conducting business therein, and having a principal place of business at 3905 Dallas Parkway,

    Plano, TX 75093, and having a registered agent for service being Corporation Service Company,

    Princeton South Corporate Ctr Ste 160, 100 Charles Ewing Blvd, Ewing, New Jersey 08628. At

    all times relevant herein, CAPITAL ONE conducted business in the State of New Jersey buying

    retail sale installment contracts (or considering whether to buy) from approved motor vehicle

    dealers.

           5.      Defendant, SANTANDER CONSUMER USA, INC. (“SANTANDER”) is a

    Texas corporation licensed to do business in the State of New Jersey, and has a registered agent

    for service being The Corporation Trust Company, 820 Bear Tavern Road,West Trenton New

    Jersey, 08628 . At all times relevant herein, SANTANDER conducted business in the State of

    New Jersey and throughout the United States, in its name and under the trade or fictitious name

    of “Capital One Auto Finance”, buying retail sale installment contracts (or considering whether

    to buy) from approved motor vehicle dealers.

           6.      Not named as parties to this complaint are the other UNKNOWN DEALERS

    AND AGENTS of CAPITAL ONE and SANTANDER who arrange for CAPITAL ONE and

    SANTANDER to acquire loans from others as part of CAPITAL ONE’s and SANTANDER’s

    continuation of credit to the putative class members. These UNKNOWN DEALERS AND

    AGENTS are known to CAPITAL ONE and SANTANDER and facilitate the transactions at

    issue in this case in the same manner that ROUTE 22 performs.

    III.   Factual Allegations

           7.      At all times relevant hereto, defendants acted by and through their agents,

    servants, and employees who acted entirely within the scope of their actual and apparent

    authority and within the course of their employment.

                                                    2
Case 2:19-cv-16367-ES-SCM Document 1 Filed 08/05/19 Page 3 of 29 PageID: 3




           8.      On or about February 27, 2019, Plaintiffs visited the ROUTE 22’s sales

    dealership located at 109 Route 22 Toyota, Elizabeth NJ 07205 to look for a used vehicle.

           9.      At the dealership, after a five (5) hour process where ROUTE 22’s salesperson

    kept plaintiffs’ drivers licenses (forcing plaintiff JEAN-LOUIS to leave to pick up plaintiffs’

    children), plaintiffs signed a retail installment contract (“RISC” attached as Ex. “A”) to purchase

    a pre-owned 2016 Toyota Highlander, bearing Vehicle Identification #5TDBKRFH2GS259293

    (hereinafter “the Subject Vehicle”).

           10.     The RISC described ROUTE 22 as “seller-creditor”.

           11.     The total down payment required by the contract was $4,000.00.

           12.     Plaintiffs returned the next day, i.e. February 28, 2019, with proof that they had

    $2,000 towards the down payment, bank statements, and all other supporting financial

    information requested by ROUTE 22; all of this information completed their credit application to

    ROUTE 22 for the purpose of acquiring credit from it to acquire a new family car and ROUTE

    22 approved the transaction.

           13.     Plaintiffs returned the day thereafter, i.e. March 1, 2019, and paid the balance due

    of $2,000.00 deposit towards the $4,000.00 down payment for purchase of the vehicle stated

    under the RISC.

           14.     The first payment on the loan was due by plaintiffs on April 1, 2019.

           15.     After signing the RISC, plaintiff left the dealership with the subject vehicle in

    reliance upon ROUTE 22’s representations (misrepresentations) that they had been approved for

    an auto loan and that ROUTE 22 had approved their credit application for that loan.

           16.     Upon information and belief, on or about February 28, 2019, ROUTE 22

    submitted plaintiffs’ credit application to SANTANDER to sell onto the secondary market for

                                                    3
Case 2:19-cv-16367-ES-SCM Document 1 Filed 08/05/19 Page 4 of 29 PageID: 4




    auto loans.

           17.     Upon information and belief, on or about March 2, 2019, ROUTE 22 submitted

    plaintiffs’ credit application to CAPITAL ONE to sell onto the secondary market for auto loans.

           18.     Approximately one month later, even though ROUTE 22 had approved their

    application for credit and accepted their deposit, ROUTE 22 contacted plaintiffs to inform them

    that “banks” had rejected plaintiffs for financing to purchase the subject vehicle and demanded

    that plaintiffs return the vehicle to the dealership accordingly.

           19.     In reliance to the demands made by ROUTE 22, on or about March 25, 2019,

    plaintiffs returned to the Defendant dealership and tendered the vehicle as defendant instructed.

           20.     While there, Plaintiffs requested their down payment back from Defendant who

    replied that “We do not give refunds.”

           21.     Thereafter on or about April 8, ROUTE 22, through its authorized agent “Aaron,”

    called plaintiffs by telephone and requested that they provide their bank statements again for the

    purpose of getting plaintiffs financing for the vehicle’s purchase under the RISC.

           22.     Plaintiffs, not wanting to do further business with Defendant any longer, due to its

    fraudulent, unfair, deceptive, and/or abusive bait and switch sales tactics and wanting only return

    of their down payment, declined to produce the requested financial documents again to

    Defendant.

           23.     As of this filing, Defendant refuses to refund to plaintiffs their $4,000 deposit

    despite ROUTE 22’s breach of the RISC.

           24.     On or about April 28, 2019, CAPITAL ONE sent plaintiffs an adverse action letter

    advising that it declined to purchase the RISC and denied plaintiffs credit thereby.



                                                      4
Case 2:19-cv-16367-ES-SCM Document 1 Filed 08/05/19 Page 5 of 29 PageID: 5




            25.       ROUTE 22, by its aforesaid actions, constructively repossessed the vehicle from

    plaintiffs.

            26.       Plaintiffs have been and will continue to be financially damaged due to defendant’s

    actions in stealing their down payment and the subject vehicle from them through its unfair,

    deceptive, and otherwise abusive sales practices.

            27.       The established business practices described above and below were part of a

    systematic business practice called “spot delivery” intended to secure for ROUTE 22 unearned

    dealer profits.

            28.       “Spot delivery” practices described above and below are unlawful, deceptive,

    misleading, and fraudulent in the State of New Jersey where the sale or delivery is the basis upon

    any unconscionable commercial practice, deception, fraud, false pretense, false promise,

    misrepresentation, or the knowing, concealment, suppression, or omission of any material fact with

    intent that others rely upon such concealment, suppression or omission. N.J.S.A. 56:8-2.

            29.       The established “spot delivery” practices described above and below commenced

    prior to the execution of any agreement, were designed and intended to induce the Plaintiffs to enter

    into an agreement, allow ROUTE 22 to retained unearned profits for its breach of the RISC, and

    persisted after the apparent agreement was consummated.

            30.       During all times relevant ROUTE 22 deceived the Plaintiffs into believing ROUTE

    22’s actions were lawful, and/or concealed their actions’ unlawful nature.          Plaintiffs’ belief,

    reliance, and trust in ROUTE 22 was reasonable because no reasonable person would believe that

    the Defendant would act illegally, unfairly, abusively, or abusively in contravention of its duties to

    the Plaintiffs. In addition, ROUTE 22, by and through its authorized agents, omitted the disclosure



                                                        5
Case 2:19-cv-16367-ES-SCM Document 1 Filed 08/05/19 Page 6 of 29 PageID: 6




    of material information to the Plaintiffs with the intent, based on its statements to them, to defraud

    or otherwise act unfairly, deceptively, or abusively to trick the Plaintiffs’ out of their deposit.

            31.     At all times relevant, the Plaintiffs relied on ROUTE 22’s apparent and claimed

    experience, sophistication and expertise in selling and/or financing motor vehicles and allowed the

    Vehicle to be repossessed.

            32.     ROUTE 22 held managerial and/or supervisory control over all of its agents and all

    of the policies and procedures involved and/or at issue in this matter.

            33.     ROUTE 22 directly and personally participated in the development, adoption and/or

    execution of the policies and practices at issue herein.

    IV.     Class Action Allegations

            34.     The Plaintiffs bring certain claims, infra., on behalf of two classes of similarly

    situated persons related to Defendants CAPITAL ONE and SANTANDER under Fed.R.Civ.P.

    23.

            35.     The Plaintiffs propose, as the definition of the CAPITAL ONE CLASS, that it be

    defined as follows:

            All persons in the United States who (i) applied directly or indirectly for
            continuation of auto financing credit from CAPITAL ONE in the five-year period
            before the commencement of this action either directly or through a third party,
            including ROUTE 22, and (ii) were not given notice by CAPITAL ONE within
            thirty (30) days of receipt of the application regarding the action taken on the
            application.


            36.     The Plaintiffs propose, as the definition of the SANTANDER CLASS, that it be

    defined as follows:

            All persons in the United States who (i) applied directly or indirectly for
            continuation of auto financing credit from SANTANDER in the five-year period
            before the commencement of this action either directly or through a third party,

                                                        6
Case 2:19-cv-16367-ES-SCM Document 1 Filed 08/05/19 Page 7 of 29 PageID: 7




           including ROUTE 22, and (ii) were not given notice by SANTANDER within
           thirty (30) days of receipt of the application regarding the action taken on the
           application.


           37.     Named Plaintiffs do not know the exact size or identities of either the CAPITAL

    ONE CLASS or the SANTANDER CLASS, since most of the information is in the exclusive

    control of Defendants. Certain information may be reported by the Defendants to various states

    pursuant to state law and may also be part of the public records. Named Plaintiffs believe that

    based upon public reporting by CAPITAL ONE and SANTANDER and their affiliates, that the

    CAPITAL ONE CLASS or the SANTANDER CLASS each encompass many hundreds of

    individuals and whose identities can be readily ascertained from their own records and books as

    well as public records. Therefore, the proposed CAPITAL ONE CLASS or the SANTANDER

    CLASS are so numerous that joinder of all members of each is impracticable.

           38.     In addition, the members of the CAPITAL ONE CLASS or the SANTANDER

    CLASS are capable of being identified without difficult managerial or administrative problems.

    CAPITAL ONE and SANTANDER each maintain electronic records that track information

    about borrowers, their loans, and any correspondence sent to borrowers to enable it to identify

    particular categories of borrowers from its electronic systems.

           39.     There are questions of law and fact common to the CAPITAL ONE CLASS or the

    SANTANDER CLASS which predominate over any questions affecting only individual

    members of the putative classes and, in fact, the wrongs alleged against CAPITAL ONE and

    SANTANDER by the CAPITAL ONE CLASS or the SANTANDER CLASS members and the

    remedies sought by the CAPITAL ONE CLASS or the SANTANDER CLASS members against

    CAPITAL ONE and SANTANDER are identical.


                                                    7
Case 2:19-cv-16367-ES-SCM Document 1 Filed 08/05/19 Page 8 of 29 PageID: 8




           40.      The common issues related to the CAPITAL ONE CLASS or the SANTANDER

    CLASS members include, but are certainly not limited to whether CAPITAL ONE and

    SANTANDER maintain practices and procedures to timely disclose adverse action upon a

    consumer’s credit application within the time period required by ECOA.

           41.      There are also questions of law and fact that are common to the CAPITAL ONE

    CLASS, and predominate over any questions affecting only individual members of the

    CAPITAL ONE CLASS. These questions include, but are not limited to the following:

                 a. the nature, scope and operation of CAPITAL ONE’s obligations to consumer

                    borrowers under its auto finance business which involves purchases of auto loans

                    on the secondary market for the purpose of continuing the credit arrangements for

                    borrowers related to ECOA;

                 b. whether CAPITAL ONE’s failure to provide a timely, written acknowledgement

                    of its decision whether to acquire borrower’s credit accounts and continue the

                    credit extended of the members of the CAPITAL ONE CLASS within thirty days

                    of an application is a violation of CAPITAL ONE’s duty of good faith and fair

                    dealing to the CAPITAL ONE CLASS;

                 c. whether CAPITAL ONE’s conduct violates the Equal Credit Opportunity Act

                    (“ECOA”), 15 U.S.C. § 1691 et seq. and its implementing regulations;

                 d. whether there are more than 50 borrowers who are members of the CAPITAL

                    ONE CLASS;

                 e. whether CAPITAL ONE should be enjoined from continuing to access the credit

                    information for consumer borrowers, directly or indirectly, concerning

                    CAPITAL ONE CLASS members without providing timely acknowledgement of
                                                    8
Case 2:19-cv-16367-ES-SCM Document 1 Filed 08/05/19 Page 9 of 29 PageID: 9




                   its decision related to whether or not to continue the credit relationship;

                f. whether CAPITAL ONE’s violation of ECOA entitles the CAPITAL ONE

                   CLASS to statutory damages and nominal actual damages related to the

                   transmission of untimely notices of its decision to continue the credit of the class

                   borrowers; and

                g. whether Class Counsel should be entitled to the attorney fees, litigation costs,

                   and court costs allowed and claimed in this civil action.

          42.       There are also questions of law and fact that are common to the SANTANDER

    CLASS, and predominate over any questions affecting only individual members of the

    SANTANDER CLASS. These questions include, but are not limited to the following:

                a. the nature, scope and operation of SANTANDER’s obligations to consumer

                   borrowers under its auto finance business that purchases auto loans on the

                   secondary market for the purpose of continuing the credit arrangements for

                   borrowers related to ECOA;

                b. whether SANTANDER’s failure to provide a timely, written acknowledgement

                   of its decision whether to acquire borrower’s credit accounts and continue the

                   credit extended of the members of the SANTANDER CLASS within thirty days

                   of an application is a violation of SANTANDER’s duty of good faith and fair

                   dealing to the ECOA Class;

                c. whether SANTANDER’s conduct violates ECOA and its implementing

                   regulations;

                d. whether there are more than 50 borrowers who are members of the

                   SANTANDER CLASS;
                                                     9
Case 2:19-cv-16367-ES-SCM Document 1 Filed 08/05/19 Page 10 of 29 PageID: 10




                    e. whether SANTANDER should be enjoined from continuing to access the credit

                       information for consumer borrowers, directly or indirectly, concerning

                       SANTANDER CLASS members without providing timely acknowledgement of

                       its decision related to whether or not to continue the credit relationship;

                    f. whether SANTANDER’s violation of ECOA entitles the SANTANDER CLASS

                       to statutory damages and nominal actual damages related to the transmission of

                       untimely notices of its decision to continue the credit of the class borrowers; and

                    g. whether Class Counsel should be entitled to the attorney fees, litigation costs,

                       and court costs allowed and claimed in this civil action.

              43.      Plaintiffs’ claims are typical and the same or identical for each of the member of

     the SANTANDER CLASS and CAPITAL ONE CLASS and will be based on the same legal and

     factual theories identified supra.

              44.      CAPITAL ONE and SANTANDER’s defenses (which defenses are denied)

     would be typical and the same or identical for each of the member of the CAPITAL ONE

     CLASS or the SANTANDER CLASS and will be based on the same legal and factual theories.

              45.      The Plaintiffs will also fairly and adequately represent and protect the interests of

     the CAPITAL ONE CLASS or the SANTANDER CLASS members. Plaintiffs have retained

     counsel experienced in consumer class actions including actions involving unlawful collection

     and lending practices. Plaintiffs do not have any interests which might cause them not to

     vigorously prosecute this action or are otherwise adverse to the interests of the members of the

     Class.

              46.      Certification of the Class under Fed. R. Civ.P. 23(a) and 23(b) and 15 U.S.C. §

     1691e(c) for the injunctive and declaratory relief sought and for the damages claims in that
                                                         10
Case 2:19-cv-16367-ES-SCM Document 1 Filed 08/05/19 Page 11 of 29 PageID: 11




     common questions predominate over any individual questions and a class action is superior for

     the fair and efficient adjudication of this controversy. A class action will cause an orderly and

     expeditious administration of claims by the Class members, and economies of time, effort and

     expenses will be fostered and uniformity of decisions will be insured.

            47.      Plaintiffs’ claims are typical of the claims of the Class members.

            48.      Plaintiffs will fairly and adequately protect the interests of all Class members in

     the prosecution of this action. The Plaintiffs are similarly situated with, and have suffered similar

     injuries as, the members of the CAPITAL ONE CLASS or the SANTANDER CLASS they seek

     to represent. The Plaintiffs (i) feel that they have been wronged, (ii) wish to obtain redress of the

     wrong, and (iii) want Defendants stopped from untimely compliance with decision on adverse

     applications.

            49.      The Class members have suffered damages, losses, and harm similar those

     sustained by the Plaintiffs and described above. The Class members and Plaintiffs are also

     entitled to statutory, punitive damages under ECOA.

     V.     Causes of Action

                                    COUNT I – VIOLATION OF ECOA
                       (Plaintiffs v. Defendant ROUTE 22 (INDIVIDUAL CLAIM))

            50.      Plaintiffs incorporate by reference all of the above paragraphs of this Complaint.

            51.      This Court has jurisdiction to decide claims brought under ECOA pursuant to 15

     USC 1691e(f).

            52.      Each Plaintiff is an “applicant” as the term is defined in the ECOA, 15 USC

     §1691a(b).

            53.      Defendant ROUTE 22 is a “creditor” as the term is defined in the ECOA, 15 USC


                                                      11
Case 2:19-cv-16367-ES-SCM Document 1 Filed 08/05/19 Page 12 of 29 PageID: 12




     §1691a(e).

            54.     Plaintiffs completed a credit application and/or one was completed on their behalf

     and otherwise applied to Defendant ROUTE 22 for credit in connection with their purchase of

     the subject vehicle.

            55.     Under the provisions of the ECOA, Defendant ROUTE 22 was required to give

     written notice of their decision on that credit application to Plaintiffs within 30 days of receipt.

            56.     In the event that such credit was approved, the provisions of ECOA permitted

     Defendant to provide that notice by means other than written communication, 15 USC

     §1691(d)(1) and (2).

            57.     Defendant ROUTE 22 informed Plaintiffs by offering the terms of RISC which

     plaintiffs accepted by signing that they had been approved for credit in the transaction to

     purchase the Subject Vehicle.

            58.     At the time that Defendant ROUTE 22 informed Plaintiffs that they had been

     approved for credit, Defendant ROUTE 22 knew or had reason to know that it would not actually

     extend credit to Plaintiffs for the vehicle unless (i) it could assign or sell the RISC to a third party

     bank or other financial entity on the auto finance secondary market that continues the credit

     arrangement on the terms set by ROUTE 22 therein and (ii) it knew or should have known that

     the RISC could not be assigned on terms agreed to by Plaintiffs.

            59.     Defendant later informed Plaintiffs by their constructive repossession of the

     Subject Vehicle that Defendant was denying plaintiff credit to purchase the subject vehicle,

     effectively terminating the transaction.

            60.     The denial and revocation of credit, and the vehicle repossession by Defendant

     constituted an “adverse action” as the phrase is defined in the ECOA, 15 USC §1691(d).

                                                       12
Case 2:19-cv-16367-ES-SCM Document 1 Filed 08/05/19 Page 13 of 29 PageID: 13




            61.      After taking adverse action on Plaintiff’s credit application for the subject vehicle,

     Defendants were required to provide written notice of that adverse action within 30 days of

     taking that action, 15 USC §1691d.

            62.      Defendant ROUTE 22 failed or refused to provide that written notice to Plaintiffs

     in violation of 15 USC §1691d.

            63.      Defendant ROUTE 22, at all times, was required to maintain such records or other

     data relating to such loans as may be necessary to evidence compliance with ECOA or to enforce

     any action pursuant to the authority under the Act, 15 USC §1691b.

                                  COUNT II – VIOLATION OF ECOA
               (Plaintiffs v. Defendant CAPITAL ONE (CLASS CLAIM on behalf of the
                                        CAPITAL ONE CLASS)

            64.      Plaintiffs incorporate by reference all of the above paragraphs of this Complaint.

            65.      Each Plaintiff and all members of the CAPITAL ONE CLASS are “applicants” as

     the term is defined in the ECOA, 15 USC §1691a(b).

            66.      In relation to the Plaintiffs and each member of the CAPITAL ONE CLASS,

     CAPITAL ONE is a “creditor” as the term is defined in the ECOA, 15 USC §1691a(e).

     CAPITAL ONE regularly extends credit or continues credit it acquires on the secondary, auto

     finance market by and through ROUTE 22 and other UNKNOWN DEALERS AND AGENTS.

            67.      15 U.S.C §1691(d)(1) provides that “within thirty days…after receipt of a

     completed application for credit, a creditor shall notify the applicant of its action on the

     application.”

            68.      The accompanying Regulation B, issued by the Board of Governors of the Federal

     Reserve System pursuant to ECOA, further provides: “A creditor shall notify an applicant of



                                                      13
Case 2:19-cv-16367-ES-SCM Document 1 Filed 08/05/19 Page 14 of 29 PageID: 14




     action taken within…30 days after receiving a completed application concerning the creditor’s

     approval of, counteroffer to, or adverse action on the application.” 12 C.F.R §202.9(a)(1)(i).

             69.     The term “credit” means the right granted by a debtor to defer payment of a debt

     or to incur debts and defer its payment…and defer payment thereof. 15 U.S.C. § 1691a(d); 12

     C.F.R. §202.2(j).

             70.     The Plaintiffs’ RISC and similar agreements entered into by the CAPITAL ONE

     CLASS members qualify by their terms as applications for “credit” as defined by 15 U.S.C. §

     1691a(d) and 12 C.F.R. §202.2(j).

             71.     Plaintiffs and each member of the CAPITAL ONE CLASS completed a credit

     application and/or one was completed on their behalf by Defendant ROUTE 22 or other

     UNKNOWN DEALERS AND AGENTS of CAPITAL ONE in connection with their purchase

     of their vehicles.

             72.     ROUTE 22 submitted plaintiffs’ credit application to CAPITAL ONE on or about

     March 2, 2019 for the purpose of continuing the Plaintiffs’ credit on the secondary market

     through CAPITAL ONE.          ROUTE 22 and UNKNOWN DEALERS AND AGENTS also

     submitted the CAPITAL ONE CLASS member applications to CAPITAL ONE within the five

     years before the commencement of this action for the purpose of continuing the CAPITAL ONE

     CLASS members’ credit on the secondary market.

             73.     The untimely denial of credit in CAPITAL ONE’s April 28, 2019 letter described

     herein related to the Plaintiffs constituted an “adverse action” as the phrase is defined in the

     ECOA, 15 USC §1691(d). CAPITAL ONE also sent similar untimely, credit denial letters to the

     CAPITAL ONE CLASS members which also constituted an “adverse action” as the phrase is

     defined in the ECOA, 15 USC §1691(d).

                                                     14
Case 2:19-cv-16367-ES-SCM Document 1 Filed 08/05/19 Page 15 of 29 PageID: 15




             74.      In failing to timely notify the Plaintiffs and the CAPITAL ONE CLASS

     members’ applications for credit in a manner required by the federal and state regulations,

     CAPITAL ONE effectively denied the ECOA Class members credit. Piotrowski v. Wells Fargo

     Bank, N.A., No. CIV.A. DKC 11-3758, 2013 WL 247549, at *9 (D. Md. Jan. 22, 2013)(“Failing

     to act on an application for credit is a de facto denial”).

             75.      The above failure of CAPITAL ONE to notify and acknowledge in writing to the

     CAPITAL ONE CLASS members and Plaintiffs within thirty days from receipt of their

     completed application for credit as mandated by 15 U.S.C §1691(d)(1) and 12 C.F.R

     §202.9(a)(1)(i) was a substantive violation of ECOA.

             76.      Under the provisions of the ECOA, CAPITAL ONE was required to give notice

     to Plaintiffs and the CAPITAL ONE CLASS members of its decision on their credit applications

     within 30 days of receipt, Reg. B § 1002.9(g).

             77.      CAPITAL ONE failed or refused to provide timely written notice to Plaintiffs and

     the CAPITAL ONE CLASS members within thirty (30) days in violation of 15 USC §1691d. As

     a result CAPITAL ONE acted in bad faith.

             78.      CAPITAL ONE, at all times relevant and material to this action, was and

     continues to be required to maintain such records or other data relating to such loans of the

     Plaintiffs and CAPITAL ONE CLASS members as may be necessary to evidence compliance

     with ECOA or to enforce any action pursuant to the authority under the Act, 15 USC §1691b.

             79.      As a result of the above ECOA violations, the Plaintiffs and CAPITAL ONE

     CLASS has suffered substantial actual damages in the following:

                   a. the loss of the CAPITAL ONE CLASS’ rights to explain or quickly rectify and

                      address any errors or problems in their applications for credit;

                                                       15
Case 2:19-cv-16367-ES-SCM Document 1 Filed 08/05/19 Page 16 of 29 PageID: 16




                  b. the loss of the credit itself; and

                  c. frustration, anger, humiliation, fear, embarrassment and other emotional and

                      mental anguish.

            80.       As a result of the above alleged ECOA violations, CAPITAL ONE is liable to the

     Plaintiffs and the CAPITAL ONE CLASS for actual damages pursuant to 15 U.S.C. §1691(e)(a),

     for punitive damages against CAPITAL ONE pursuant to 15 U.S.C. §1691e(b) and for attorney’s

     fees and costs pursuant to 15 U.S.C. §1691(e)(d) and 12 C.F.R. §202.16(b).

                                        COUNT III – VIOLATION OF ECOA
                      (Plaintiffs v. Defendant SANTANDER (CLASS CLAIM on behalf of the
                                               SANTANDER CLASS)

            81.       Plaintiffs incorporate by reference all of the above paragraphs of this Complaint.

            82.       Each Plaintiff and all members of the SANTANDER CLASS are “applicants” as

     the term is defined in the ECOA, 15 USC §1691a(b).

            83.       In relation to the Plaintiffs and each member of the SANTANDER CLASS,

     SANTANDER is a “creditor” as the term is defined in the ECOA, 15 USC §1691a(e).

     SANTANDER regularly extends credit or continues credit it acquires on the secondary, auto

     finance market by and through ROUTE 22 and other UNKNOWN DEALERS AND AGENTS.

            84.       15 U.S.C §1691(d)(1) provides that “within thirty days…after receipt of a

     completed application for credit, a creditor shall notify the applicant of its action on the

     application.”

            85.       The accompanying Regulation B, issued by the Board of Governors of the Federal

     Reserve System pursuant to ECOA, further provides: “A creditor shall notify an applicant of

     action taken within…30 days after receiving a completed application concerning the creditor’s

     approval of, counteroffer to, or adverse action on the application.” 12 C.F.R §202.9(a)(1)(i).

                                                          16
Case 2:19-cv-16367-ES-SCM Document 1 Filed 08/05/19 Page 17 of 29 PageID: 17




             86.       The term “credit” means the right granted by a debtor to defer payment of a debt

     or to incur debts and defer its payment…and defer payment thereof. 15 U.S.C. § 1691a(d); 12

     C.F.R. §202.2(j).

             87.       The Plaintiffs’ RISC and similar agreements entered into by the SANTANDER

     CLASS members qualify by their terms as applications for “credit” as defined by 15 U.S.C. §

     1691a(d) and 12 C.F.R. §202.2(j).

             88.       Plaintiffs and each member of the SANTANDER CLASS completed a credit

     application and/or one was completed on their behalf by Defendant ROUTE 22 or other

     UNKNOWN DEALERS AND AGENTS of SANTANDER in connection with their purchase of

     their vehicles.

             89.       ROUTE 22 submitted plaintiffs’ credit application to SANTANDER on or about

     March 2, 2019 for the purpose of continuing the Plaintiffs’ credit on the secondary market

     through SANTANDER.            ROUTE 22 and UNKNOWN DEALERS AND AGENTS also

     submitted the SANTANDER CLASS member applications to SANTANDER within the five

     years before the commencement of this action for the purpose of continuing the SANTANDER

     CLASS members’ credit on the secondary market.

             90.       The denial of credit in SANTANDER’s May 24, 2019 letter described herein

     related to the Plaintiffs constituted an “adverse action” as the phrase is defined in the ECOA, 15

     USC §1691(d). SANTANDER also sent similar credit denial letters to the putative class

     members which also constituted an “adverse action” as the phrase is defined in the ECOA, 15

     USC §1691(d).

             91.       In failing to timely notify the Plaintiffs and the SANTANDER CLASS members’

     applications for credit in a manner required by the federal and state regulations, SANTANDER

                                                      17
Case 2:19-cv-16367-ES-SCM Document 1 Filed 08/05/19 Page 18 of 29 PageID: 18




     effectively denied the ECOA Class members credit. Piotrowski v. Wells Fargo Bank, N.A., No.

     CIV.A. DKC 11-3758, 2013 WL 247549, at *9.

            92.       The above failure of SANTANDER to notify and acknowledge in writing to the

     SANTANDER CLASS members and Plaintiffs within thirty days from receipt of their completed

     application for credit as mandated by 15 U.S.C §1691(d)(1) and 12 C.F.R §202.9(a)(1)(i) was a

     substantive violation of ECOA.

            93.       Under the provisions of the ECOA, SANTANDER was required to give notice to

     Plaintiffs and the SANTANDER CLASS members of its decision on their credit applications

     within 30 days of receipt, Reg. B § 1002.9(g).

            94.       SANTANDER failed or refused to provide timely written notice to Plaintiffs and

     the SANTANDER CLASS members within thirty (30) days in violation of 15 USC §1691d. As

     a result, SANTANDER acted in bad faith.

            95.       CAPITAL ONE, at all times relevant and material to this action, was and

     continues to be required to maintain such records or other data relating to such loans of the

     Plaintiffs and SANTANDER CLASS members as may be necessary to evidence compliance

     with ECOA or to enforce any action pursuant to the authority under the Act, 15 USC §1691b.

            96.       As a result of the above ECOA violations, the Plaintiffs and SANTANDER

     CLASS has suffered substantial actual damages in the following:

                  a. the loss of the SANTANDER CLASS’ rights to explain or quickly rectify and

                      address any errors or problems in their applications for credit;

                  b. the loss of the credit itself; and

                  c. frustration, anger, humiliation, fear, embarrassment and other emotional and

                      mental anguish.

                                                          18
Case 2:19-cv-16367-ES-SCM Document 1 Filed 08/05/19 Page 19 of 29 PageID: 19




               97.    As a result of the above alleged ECOA violations, SANTANDER is liable to the

     Plaintiffs and the SANTANDER CLASS for actual damages pursuant to 15 U.S.C. §1691(e)(a),

     for punitive damages against SANTANDER pursuant to 15 U.S.C. §1691e(b) and for attorney’s

     fees and costs pursuant to 15 U.S.C. §1691(e)(d) and 12 C.F.R. §202.16(b).

                         COUNT IV – Violations of the Consumer Fraud Act and
                           the Motor Vehicle Advertising Practices Regulations
                        Plaintiff v. Defendant ROUTE 22 (INDIVIDUAL CLAIM)

               98.    Plaintiffs repeat and reallege all prior allegations as if set forth at length herein.

               99.    The Consumer Fraud Act (“CFA”), at N.J.S.A. 56:8-2, prohibits the use of “any

     unconscionable commercial practice, deception, fraud, false pretense, false promise,

     misrepresentation, or the knowing, concealment, suppression, or omission of any material fact

     with intent that others rely upon such concealment, suppression or omission, in connection with

     the sale or advertisement of any merchandise.”

               100.   “Merchandise” includes goods and services, including motor vehicles. N.J.S.A.

     56:8-1.

               101.   Plaintiff is a “consumer” as defined by the CFA.

               102.   Defendants are subject to the CFA. N.J.S.A. 56:8-1 et seq.

               103.   Defendants are used motor vehicle “Dealers” as defined by the CFA at N.J.S.A.

     56:8-67.

               104.   Plaintiff’ purchase of the vehicle is a sale of merchandise subject to the CFA.

               105.   Prior to the execution of the RISC, the Defendant Route 22 and/or their agents,

     including but not limited to those identified on any sales documents for Vehicle, expressly or

     impliedly represented that the purchase and financing of the vehicle were final and complete

     upon Plaintiff signing RISC.

                                                         19
Case 2:19-cv-16367-ES-SCM Document 1 Filed 08/05/19 Page 20 of 29 PageID: 20




            106.    Prior to the execution of both sets of contracts, Defendants’ agents, including those

     identified on the attached sales document, concealed the following facts from the Plaintiffs:

                    a. the Defendants would deny that financing was approved;

                    b. the Defendants would deny that the deal was final and binding upon Plaintiff
                        signing RISC;

                    c. the Defendants were not going to lawfully transfer Title ownership.

                    d. Defendants were going to retain and refuse to return Plaintiff’s $4000.00
                       down payment.

            107.    The misrepresentations and omissions identified in the immediately preceding

     paragraphs were known to Defendants to be false when made, were material in nature, and were

     made with the intent to deceive, defraud and/or induce the Plaintiffs, and in fact, induced them to

     purchase the Vehicle on the terms listed in RISC 2.

            108.    The Defendants knew that the Plaintiffs had no special knowledge in the purchase,

     financing and condition of automobiles and would rely on their representations.

            109.    The Plaintiffs relied on the Defendants’ misrepresentations and were induced to

     sign RISC 2 and other documents related to which they apparently and ostensibly purchased and

     financed the vehicle.

            110.    As a result of the aforementioned conduct, the Plaintiffs suffered the damages

     outlined above and below, including but not limited to:

                a) increased purchase costs;

                b) damaged credit rating and reputation;

                c) deprived of the use and enjoyment of the vehicle;

                d) incurred cost of replacement vehicles;

                e) spent time resolving problems created by Defendants’ breach;
                                                   20
Case 2:19-cv-16367-ES-SCM Document 1 Filed 08/05/19 Page 21 of 29 PageID: 21




                f) incurred other incidental and consequential damages;

                g) incurred increased interest and other expenses for financing the purchase of the
                   vehicle.

            111.    The Defendants’ actions as hereinbefore described were reckless, outrageous,

     willful, and wanton, thereby justifying the imposition of exemplary, treble and/or punitive

     damages.

            112.    Defendants’ violations of the CFA include, but are not limited to, the following:

                a. Defendant’s false pretense, false promise, misrepresentation, or the knowing,

                    concealment, suppression, or omission to Plaintiffs that the deal was not final and

                    binding Plaintiffs upon Plaintiff’s signing of the RISC.

                b. Defendant’s unlawful retention of Plaintiff’s $4000.00 down payment.

            113.    Plaintiffs would not have purchased the subject vehicle if they were aware that

     Defendants could unilaterally void the contract for the subject vehicle.

            114.    As a result of Defendants’ violations of the Consumer Fraud Act, Plaintiff

     suffered an ascertainable loss, including without limitation:

                a. $44,966.56 the total financed purchase price of the vehicle.




                                         PRAYER FOR RELIEF

            WHEREFORE, Plaintiffs and the putative class members respectfully pray that judgment

     be entered against the Defendants for the following:

            A. As to Defendant CAPITAL ONE (Count II):

                    (i) The Court certify the CAPITAL ONE CLASS and appoint the Plaintiffs as


                                                     21
Case 2:19-cv-16367-ES-SCM Document 1 Filed 08/05/19 Page 22 of 29 PageID: 22




                 class representative and their counsel as Class Counsel;

                 (ii) The CAPITAL ONE CLASS and Plaintiffs be awarded actual damages in a

                 sum of no less than $10 per ECOA Class Member pursuant to 15 U.S.C.

                 §1691e(a).

                 (iii) Punitive Damages in the amount of $500,000 against CAPITAL ONE

                 pursuant to 15 U.S.C. §1691e(b).

                 (iv) Attorney’s fees and costs pursuant to 15 U.S.C. § 1691e(d).

                 (v) The CAPITAL ONE CLASS members and Plaintiffs are also entitled to

                 equitable relief pursuant to 15 U.S.C. § 1691e(c) and Fed.R.Civ.P. 23 against

                 CAPITAL ONE and ask this Court to: (i) enter an Order declaring that CAPITAL

                 ONE’s conduct is a violation of ECOA and demonstrates unclean hands, insofar

                 as it failed to provide timely notices to Plaintiffs and the CAPITAL ONE CLASS

                 members of its actions on their applications for continuation of their credit within

                 thirty day from receipt of the CAPITAL ONE CLASS members’ applications for

                 credit to continue their automobile loans; and (ii) require delivery of ECOA

                 Complaint notices in all future instances

           B. As to Defendant SANTANDER (Count III):

                 (i) The Court certify the SANTANDER CLASS and appoint the Plaintiffs as class

                 representative and their counsel as Class Counsel;

                 (ii) The SANTANDER CLASS and Plaintiffs be awarded actual damages in a

                 sum of no less than $10 per ECOA Class Member pursuant to 15 U.S.C.

                 §1691e(a).

                 (iii) Punitive Damages in the amount of $500,000 against SANTANDER pursuant

                                                  22
Case 2:19-cv-16367-ES-SCM Document 1 Filed 08/05/19 Page 23 of 29 PageID: 23




                  to 15 U.S.C. §1691e(b).

                  (iv) Attorney’s fees and costs pursuant to 15 U.S.C. § 1691e(d).

                  (v) The SANTANDER CLASS members and Plaintiffs are also entitled to

                  equitable relief pursuant to 15 U.S.C. § 1691e(c) and Fed.R.Civ.P. 23 against

                  SANTANDER and ask this Court to: (i) enter an Order declaring that

                  SANTANDER’s conduct is a violation of ECOA and demonstrates unclean

                  hands, insofar as it failed to provide timely notices to Plaintiffs and the

                  SANTANDER CLASS members of its actions on their applications for

                  continuation of their credit within thirty day from receipt of the SANTANDER

                  CLASS members’ applications for credit to continue their automobile loans; and

                  (ii) require delivery of ECOA Complaint notices in all future instances

           C. As to Defendant Route 22 (Counts I & IV)(individual claims only):

                      i. For violations of ECOA and Reg B, under 15 U.S.C. § 169le(b) under
                         Count I:
                         (1) Actual damages in an about of no less than $40,000 per plaintiff;

                         (2) Punitive damages up to $10,000; and

                         (3) Reasonable attorney fees and costs.


                     ii. For violations of the Consumer Fraud Act (N.J.S.A.56:8-19) under Count
                         IV:
                         (1) Actual damages in an about of no less than $40,000 per plaintiff;

                         (2) Treble damages;

                         (3) For reasonable attorneys' fees and costs under the CFA at N.J.S.A.

                             56:8-19, and all other applicable statutes;

                         (4) For punitive damages; and


                                                    23
Case 2:19-cv-16367-ES-SCM Document 1 Filed 08/05/19 Page 24 of 29 PageID: 24




                            (5) For prejudgment interest and post-judgment interest.

     D. Such other and further relief as the Court shall deem just and proper.

                                             TRIAL BY JURY

            115.     Plaintiffs are entitled to and hereby respectfully demand a trial by jury. US Const.

     amend. 7. Fed. R. Civ. Pro. 38.



                                                           Law Office of Michael F. Niznik


     Dated: 8/5/19                                         s/ Michael Niznik
                                                           Michael F. Niznik, Esq.
                                                           Attorney for Plaintiff




                                                      24
Case 2:19-cv-16367-ES-SCM Document 1 Filed 08/05/19 Page 25 of 29 PageID: 25




                       EXHIBIT A
Case 2:19-cv-16367-ES-SCM Document 1 Filed 08/05/19 Page 26 of 29 PageID: 26
Case 2:19-cv-16367-ES-SCM Document 1 Filed 08/05/19 Page 27 of 29 PageID: 27
Case 2:19-cv-16367-ES-SCM Document 1 Filed 08/05/19 Page 28 of 29 PageID: 28
Case 2:19-cv-16367-ES-SCM Document 1 Filed 08/05/19 Page 29 of 29 PageID: 29
